Title: To George Washington from Samuel Holden Parsons, 8 May 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Redding 8th May 1781
                        
                        I have the Honor of your Excellency’s Letter by Capt. Walker. The Detachment at Danbury shall march as soon
                            as the Quarter Master has provided Teams for transporting the Provisions from Danbury, which I hope will not exceed two or
                            three Days. the prisoners which cannot be tried before they march will be sent with them to Fishkill.
                        inclos’d are the Proceedings of a Court Martial against, Beardsly, Collier and Towner, the two former as fit
                            Subjects to be made public Examples as any in this Region, and the other a bad Man who I fear will never be better—I shall
                            send them on with the Guard.
                        I shall make no Delay in joining the Army on my return from the Eastward I hope it will not exceed the first
                            of June before I am at Camp. I am Dr General with great Esteem your most Obedt Servt
                        
                            Saml H. Parsons

                        
                     Enclosure
                                                
                            
                                May 7th 81
                            
                            A Genll Court Martial held at Danbury by order of Major Genll Parsons Colo. Gray President
                            Members Capt. Comstolk Capt. Converse Lieut. Potter Lt Taylor Lt Gorham Lt DeForrest Capt. Hill Capt.
                                Dustin Lieut. Kimberly Lt Starr Lt Sanderson Ensn Cole.
                            1 May.
                            The Court Proceded to the Tryal of Doctr Nathaniel Towner upon the following Charges Viz, having recived
                                a Commission to serve in the Brittish Army against these United States and for Enlisting Insticing and perswading Sundry
                                Persons Inhabitants of this State to Join the Army—whereupon it is declared that Considering the Condition and the
                                Military preparation of this State Sd Towner is and was a Spy Employed by the sd Brittish Army Against this State in
                                particular.
                            The Prisoner Pleads not Guilty. Joseph Hawley being sworn do testify that sd Towner at sundry times
                                within one Month told me he had a warrant for a Commission to serve in the Brittish Army and at Sundry times
                                indeavoured to perswade me to Inlist into the Continental Army and then to go to Hors Neck and get a parole from the
                                Enemy and if there was any of the Dam’d Rebels I wanted to have kild or taken to perswade them to go down to dreseston as thier was a party of DeLanceys Corps lay thier and could have them killed or taken as I
                                pleased—near the same time sd Towner advised me to hire two or three pair of oxen and go down to Hors Neck after salt
                                and one finch would go and give the Enemy notice and they might all be taken  and illegible I only pay the
                                traveling expence and have the money for the oxen—sd Towner asked me if I wanted any Money and
                                throwed down about Eight pounds which he said was the true grit it being Counterfit—Sd Towner said
                                in a few days he would be with his ruffles over his hands and a  long sword by his side with a Good Care and
                                he would be Dam’d if he would not kill women & Children.
                            Questioned by the Court hath not Sd Towner at sundry times asked you to desert & go to the Enemy
                                Answer Yes & said I could have greater Encouragement if I would go to the Enemy. Question did not Sd Towner
                                inform you that he had secreted a person who was carrying despatches from Canady to New
                                York and back again—Answer Yes.
                            Question did not sd Towner say he could & would inform you some future time
                                of the plans & designs of the Tories. Answer Yes Question did not sd Towner say if you would desert he would
                                furnish you with provision and Money what you wanted Answer Yes—Question hath not sd Towner furnished you with
                                provision since you have Deserted. Answer Yes—Question hath not sd Towner told you that if he could git eight men more
                                he should have a Major’s Commission in the Brittish Army. Answer Yes—Question did not sd Towner in the Month of April
                                say he had inlisted two men and Convey’d them to Long Island Answer—that he had conveyed two men to Long
                                Island—Question did sd Towner tell you thier Names Answer Yes one which was Rennolds from Roxbury according to the
                                best of my memory—Question hath not doctor Towner Showed you a paper which he said was his Instructions and have not you
                                sign’d it Answer he show’d me a paper which was to take the  bennyfit of the last proclimation and I signed
                                it. Question have not all the facts you have related hapened since the first of last March. Answer Yes according to
                                the best of my memory—Question did sd Towner appear to be in Liquor when he was in Conversation with & Urged
                                you to go to the Enemy Answer he was some times but for the most part he appeared to be sober especially one Night when
                                he was at my house almost all Night & urged  me strenously to go to the Enemy—Questioned by
                                the Prisoner what was the persons Name that I said I secreted carrying dispatches from Canady to New York &
                                back a Gain & what time was it that I said I secreted him Answer the persons name was 
                                    illegible Fruley the time I cannot recollect. 
                            Questioned by the Court did not sd Towner tell you in what manner sd Fruley did secret
                                & Carry the dispatches Answer Yes—Questioned by the Prisoner do you know any men that have Inlisted with me
                                Answer No other way than you have told me which was that you had inlisted John Kimberly Jeremiah
                                Platt & Samll Smith—Questioned by the Prisoner did you know of John Kimberlys Going to the Enemy before he
                                went Answer he gave me some hints & I supected he was going but did not know sertain—Question where did you
                                put of the Money you had of me Answer at Roxbury one forty shilling bill Connect. Money—Question when was it that I
                                was at your house a Night and Urged you to go to the Enemy, & who was present at that time. Answer soon after
                                you had done Doctoring my Child & according to the best of my memory Elijah Hamblin was present And that
                                Towner said he was the boy that would pay the  Guines if I would ingage. a few
                                Nights after Towner and one Wm Nichols was at his house to whome sd Towner showed a Proclimation
                                & indeavoured to convince him he was in the army—Questioned by the Court hath not sd Towner secreted &
                                furnished you with provision since you deserted Answer he told me where I could be secreted & he furnished me
                                with provisions.
                            John McCoy being sworn & Questioned by the Court hath not Doctr Towner told you he had a Majrs
                                Commission in the Brittish Army & would give you a Non Commissioned Officers berth if you would Inlist with
                                him—Answer Yes but whether it was a Commission or a Warrant for a Commission I dont recollect —Question
                                are not you a Deserter from the Brittish Army Answer Yes—Question hath not Doctr Towner ingaged to git you a pardon if
                                you would ingage with him and desert Answer Yes at sundry times—Question hath not Doctr Towner many times within the
                                space of one Year past  but more ispecially since you Engaged in the Continental Army Urged Advised & perswaded
                                you to Inlist in the Brittish Army & desert to them. Answer Yes and told me where to git horses to take to Long
                                Island one of which was to be taken from Lt Warner one from Elijha Hamblin & one from John
                                Bostwick—Question have not you deserted and he secreted & protected you knowing you to be a Deserter. Answer
                                yes—Question hath he not since you Deserted been contriving means to git you of either to Long Island or Canady Answer
                                Yes—Question hath he not since you deserted told you of a Number of persons that hath inlisted and signed Sir Henry
                                Clintons Proclimation. Answer Yes—fourteen but mentioned no names except Samll Smith who he said had the proclimation
                                & the mens Names and that sd Smith was to be his Lieut.—Question hath he ever informed you of his Conveying
                                one Rennolds to Long Island. Answer Yes.
                            Sd The witness further testifies that one of the Finches & Caleb Lobden came to
                                Lt David Smith & took Sd Towner away. Towner told me to go and stay at his house that night and he would be
                                back in the Morning & tel me some thing that would please me accordingly he came back & informed me he
                                had been a helping away Rennolds & Show’d me money which he said he had for doing it—Question hath not Doctr
                                Towner given you Counterfit Money. Answer Yes three forty shilling bills & two twentys sd Towner told me he
                                would not give the Money into my hands but put it out of the window where I took it and I passed one twenty Shilling
                                bill and tryed to pass a forty which would not pass & I then burnd the rest—Question to Hawley & McCoy
                                when was it that you Deserted. Answer April the twelvth—Questioned by the Prisoner did you ever see me have any
                                Commission Answer No—Question was I in Liquor at the times when I offered you to git you a pardon if you would desert.
                                Answer at some times you appeared to be in Liquor & some times I am Sertain you was not in Liquor—Question
                                hath not you & Joseph Hawley come to me at sundry times and told me you did intend to desert for you were
                                hardly Used. Answer Yes—Questioned by the Court did not sd Towner before you said anything to him
                                a bout deserting ask you if you intended to stay in our Army after such bad Usage Answer Yes & I told him I did
                                not intend to stay in the Army after such Usage—Questioned by the Prisoner what time was it that I asked you if you
                                intended to stay in the Army after such bad Usage Answer three or four days before I deserted—Questioned by the Court
                                did not Doctr Towner tell you that after he had setled his book Acts he would go to the Enemy with you. Answer yes.
                            Elisha Hamblin being sworn saith that Doctr Towner never told him he had a Commission or a Warrant for a
                                Commision but that he intended to cruse in the Sound & that two men had inlisted Jeremiah Platt & Samll
                                Smith—Questioned by the Court did you ever know of Doctr Towners enticing & perswading persons to go to the
                                Enemy Answer yes he hath urged me to go to the Enemy at sundry times—The Witness further says that Doctr Towner told
                                him he had Hawley & McCoy under his thumb by God and that they were in the woods & four other men
                                & if he would go and see them he would pay him for his day and that sd Towner at Abner Luises by a particular signal brought Hawley & McCoy to him from the woods—my self Wm Nichols & Joseph
                                Hawley being at Joseph Hawleys house sd Towner showed us several Proclimation, and said he had one at home worth all
                                of them sd Towner advised me to git one yok of  oxen and he would git two yock and go to Hors Neck where the oxen would
                                be taken and the Money sent back for the oxen to us.
                            Questioned by the Court did sd Towner tell you who he intended to cruse in the sound for Answer sd Towner
                                said he should Cruse in boats under the protection of Brittish Ships—Questioned by the Prisoner whose names were those
                                proclimations put out in Answer I dont know but supposd them to be from New York & have no doubt but they were
                                from New York.
                            Deacon Camp being sworn Questioned by the Prisoner what is the common report of the  Comeet of Joseph Hawley & McCoy respecting thier truth & Virasity Answer as for
                                Hawley I know nothing but he is a man of truth and of Caractor of McCoy I am not acquainted with.
                            Lt David Smiths Evidence. Questioned by the prisoner what is the common fame and Caractor of Joseph
                                Hawley with respect to his Truth & Verasity: Answer I know nothing but it is illegible on winsday or thursday before sd Towner was taken he  told me  that Elisha
                                Hamblin  told him Joseph Hawley & McCoy Samuel Smith & him Self was to be
                                taken up on  Saterday night & that Hawley & McCoy were upon some illegible then on fryday afternoon he told me they had beenat illegible and illegiblemade illegiblehe said he would suffer them to
                                come into his house but gave them a illegible of illegible & told them that they could git Vituals at  illegible and directed them a secret illegible that they must take to go to the place after they went from the house illegible& Hamblin followed them & went
                                to sd  Leillegible with illegible said they give them Vituals & Drink after they illegible some time
                                the sd Towner & Hamblin went illegible Joseph Hawley & McCoy in the Night to Hamblins house
                                     he then left them & told me that Hamblin was to conduct Hawley & McCoy over the
                                river the same day sd Towner  told me if I had not got some  cartillegibleagas that he wanted
                                to git  some hounds he told me the men he wanted to make  them which was that he had
                                two guns in his house and  was determined not to be taken for he was as old as the Devil—McCoy being again
                                called before the Court says that illegible ruby came from the Northward & laged at Mr illegible in the morning he came to Doctr Towners sd illegible & illegible went together, illegible uby returned in a bout ten days at which time I laged with illegible at Towners illegible next morning &  some days after Towner told me illegible suffear’d illegibleruby had been to New York & was then going to the Northward—the prisoner throws himself opon the Mercy of the Court—The Court after
                                Considering the charges & the Evidence for and against the prisoner are of the oppinion that he is Guilty and
                                do Sentence him to Suffer Death and more than two thirds of the court agreeing illegible
                            
                                Ebenr Gray President
                            
                        
                        
                     Enclosure
                                                
                            
                                May 7th 1781
                            
                            A Genll Court Martial Held by order of Major Genll Parson for the Tryal of such prisoners as shall be
                                brought before them Colo. Saml B. Webb President.
                            Capt. Comstok Capt. Converse Capt. Potter Lt Taylor Lt Gorham Lt Deforrest Capt. Hill Capt. Dustin Lt
                                Kimberly Lt Starr Lt Sanderson Ensn Cole.
                            Thomas Langley Collyer is Commited to Guard for Corrisponding and giving or attempting to give
                                inteligence to the Enemy—The Prisoner pleads Not Guilty to the Charge—I James Darby being sworn do testify that the
                                letter now before the Court Signd by the name of Thomas Langly Colleyer was found on me when taken & that sd
                                Colleyer gave me that letter to carry to Long Island & that Colleyer advised me in my present situation to go
                                to the Enemy & sd Colleyer desired me to cut out the name which I did & that I the sd Darby was
                                Verbally to inform Colo. Ludlow the same particulars Contained in the letter.
                            The Prisoner pleads in his defence that he never advised sd Darby to go to the Enemy  that he
                                wrote the letter onely in part that he never wrote to Colo. Ludlow before & said that he had no use in writing
                                the Letter—The Prisoner throws himself upon the Mercy of the Court.
                            The Court after Considering the Evidence and Circumstances are of opponion that the Prisoner is Guilty of
                                a Breach of the 19th Article 10th Section of the Articles of War—& do therefore Sentence him to Suffer Death more than two thirds of the Court Agreing therein.
                            
                                Saml B. Webb Presdt
                            
                        
                        
                     Enclosure
                                                
                            
                                May 7th 1781
                            
                            A Genll Court Martial held at Danbury by Order of Major Genll Parsons for the Tryal of such Pr-isoners as
                                shall be brought before the Colo. Gray President.
                            Members Capt. Comstock Capt. Converse Lieut. Patton Lt Taylor Lt Gorham Lt De Forrest Capt. Hill Capt.
                                Dustin Lieut. Kimberley Lt Starr Lt Sanderson Ensn Cole
                            The Court proceeded upon the Tryal of Bennet Beardsley upon the following Charges.
                            1st that he is Guilty of Inlisting & forewarding Recruits to the British Army.
                            2nd That he is guilty of harbouring & concealing Emesaries sent out by the Enemy for dangerous
                                purposes, and directing and aiding Disaffected persons in thier way to and from the Enemy.
                            3rd That he is an Agent of the Enemy within this state and imployed to forward dispatches of the Enemy to
                                and from Canady to New York and from time to time has concealed the Coming of such Dispatches & forwarded them
                                on thier Rout.
                            4th That in General he has been very active in supporting & forwarding the Measures of the Enemy
                                within this state & thereupon the sd Beardsley is and has for a long time been an Agent &  by the Enemy.
                            
                                
                                    I Jonas Birdsey do testify that in Jany or Febury  to the best  of my memory i saw two men taken now      they said was Willard & Parker from the state of Vermont at Beardsleys that I saw those
                                persons at sundry times at Beardsleys house where they remain’d a bout four  Days I was
                                supported by sd Beardsley that the two men  way & by information left thier  in
                                the Care of sd Beardsley—some days after sd Willard & Parker went a way I saw one Hains
                                Gerry Beeman from the State of Vermont at Beardsleys house. Sd Beardsley  my inquiring informed
                                me that sd Willard & Parker  for to purchase the land he had in the state of Vermont
                                my Nabours informed me that thier  was frequently   Men from the State of Vermont & Williams
                                Town at sd Beardsleys house & thier business was to all appearance of a Secret Nature & unknown.
                            Questioned by the Court hath not Beardsleys  favor been that he has for a long time
                                been very active in supporting & forwarding the measures of the Enemy within this state. Answer yes—I further
                                testify that some times in the corse of the winter past he heard sd Beardsley say that by the
                                Proclimation that any man that could  so many men he Could have Lieut. Colo.
                                Commission & by God he    rase double the Number and  according to the least of my  memery the Number was Seventy or Eighty men.
                            Questioned by the Court where was Beardsley the summer & fall of seventy seven Answer I
                                understood he was in Manchester with his family in the state of Vermont.
                            I Samuel Hurd being sworn do testify that I saw one willard from the state of Vermont at Beardsleys some
                                time the last of December sd Willard was down in the Country for four Weeks & was frequently at Beardsley
                                & I saw them riding together at sundry times he then went away & within a bout a Month  or six weeks Willard returned with sd Parker to Beardsleys house—Sd Willard & Parker Got thier
                                Cloaths done up under pretence of going to Boston to trade & after staying at Beardsleys about a Week they set
                                out from Beardsleys on horseback & Beardsley on foot to go to Fairfield they went throug the east part of
                                North Fairfield sd Beardsley was gon two or three days at which time he returned with Willards & Parkers
                                horses & lef them in keeping with Mr John Brister & Joseph Brister in New 
                                a bout three Weeks after one Wm Drew and, one Holliband from the State of Vermont came to Beardsleys & as they
                                was going past my house to the Northward from Beardsleys he Drew appeared to be very shy & would not admit me
                                to come near enough to shake hands with.
                            I further testify that to appearances none of those persons that come to Beardsleys had
                                any apparent business or any business that was possibly known—Questioned by the Court was it not the Genll Oppinion
                                of the Inhabitants that those persons above mentioned from the state of Vermont that came to Beardsleys were upon
                                    some
                                place  in Combination with the Enemy. Answer: Yes & two of the
                                authority gave me a particular Charge to keep a good look out over that  the witness further says that a day after Mr Blackleach searched Mr Beardsleys house for 10  goods me if he had not had good friends sd Blackleach would have found a part of a bag of things which upon
                                informedi am sd Beardsley removed.
                            Questioned by the Prisoner had you any personal knowledge of my keeping any person secreted at my house. Answer No.James Man being sworn to testify that October inst the first of my living near Beardsley.Questioned by the Court hath not a Number of strangers frequented Beardsleys house from this State of
                                Vermont since Last December Answer one Willard & Parker & Drew returned a second timewith one Hollibend & a Saterday Night before sd Beardsley was taken one Fishlen Hollibend of Williams
                                Town came at Beardsleys house & the Night before sd Beardsley was taken thier was two strangers came to
                                Beardsleys & stayed that night—the sunday nights before Beardsley was taken he went away Southward towards the
                                Sea Side & the evening following he returned from the Northward—on Saturday night in Conversation with
                                Beardsley respecting the movements of the Enemy which was that the British had got into Virginia & that the
                                Enemy had come over the lake & that Genll Allyn had a Commission from the King of Great Brittan to be Govener of
                                the state of Vermont & had had it four more than six Months or that he would  arming of  sd Allyn
                                had such a Commission.
                            I Joseph Hurd being sworn do testify that sd Beardsly frequently declared he always had been a always ment to be a true friend to
                                King George &  he hoped the glorious day would arrive when the tories might triumph over the Rablls as much as
                                the Rebels had done over them & that he was sertain the day would come—not long before he was taken in
                                Conversation sd Beardsley asked me what I should think if he were to tell me thier were a packet Constantly going
                                through the Country from Long Island to Cannady and more than that he knew thier was a packet Constantly passing
                                & Repassing from Long Island through the state of Vermont & said he did not git his Knowledge from a
                                broad but had it at hand & that Genll Allyn had a Commission from the King to be Goviner of the state of Vermont
                                & that he had known it for more than six Months & that sd Allyn was to give up the state of Vermont to
                                the Brittish for his Commission & that sd Beardsley sayed he intended to burn  the town of Bennington but that
                                they had got a stronger protection than thier own strength that is they had got protection from
                                Canady which would prevent his Burning it sd Beardsley hath been prosicuted in the state of Vermont for his unfriendly
                                behavior & he run a way from that place & left a part of his interest. Goviner Clintton got offered a
                                reward to me if I would bring him back & said if I did he should not git a way again the Witness further says
                                that it is the Gena Correction of sd Beardsley that he hath for a long time bin Every active in
                                forwarding & assisting the Enemies of this state in thier scheams & plans. Beardsley said this spring
                                he had been the means of making Great many target & intended to make as many as he Could.
                            I Joseph Moss being sworn do testify that Bennit Beardsley rode up to my house as I was feeding a Couple
                                of fat hogs he asked me what I were a going to do with them at that time of the year I replyed I was a going to pay
                                taxes with them sd Beardsley then turnd his horse a bout and said that taxation & papery we
                                must fight against this hapened some time last Febury a few days after Beardsley came to my house a gain and showe’d me
                                a Staff & said it came from his friend & that we were a bringing in papery and
                                should be slaves and said he was one that was called a tory & he surely was one & was a true friend to
                                King Gorge & set a bout one minute & said smilling a friend to Gorge Washington.
                            I Michael Booth being sworn do testify that about the 20th of Febury I was at Beardsleys & he said
                                he had Communication to Long Island with the Brittish Army & hinted that he was promised a Commission in the
                                Brittish Army of a Lt Col.  & could have it any day—the 24th sd Beardsley told me
                                fully his plan and the Communication he kept to carry on the intelligence & to Inlist soldiers for the Brittish
                                Service & that he would intersept the actts & designs of yur Army as much as possible & that
                                he had supplied the Enemy with provision and was still Collecting provision for that purpose that he
                                had harboured & secreted large Numbers of men who were passing to & from the Enemy Constantly as spyes
                                to Carry Intelligence & said he then had in his house two men who he had Inlisted into
                                the Brittish services 
                                
                                 men I saw &
                                concillegiblesed with thier Names wereBillegible & Beardsley who told 
                                im themselves they were inlisting sd Beardsley to serve in the Brittish Army and on about the 27th of the same Month
                                the two men  a bove mentioned with sixteen more were sent by Beardsley to go to Long Island They attempted to
                                cut out a Vessel but were prevented by the guards & one of the party was taken prissiner.
                                they attempted the vessel the second time and were again prevented the third time  thirteen of them susseded in getting
                                of which was in Capt. Barlowes Boat which Boat he said was sold to them &
                                Beardsley told me that before this he had ordered down others to Long Island part of which had been secreted in his
                                house & that Hains Gerry Beeman late of Colo. Warners Regt was in Confederacy with Beardsley & did act
                                as spys a Gainst Genll Gates in Beman & Beardsley told me themselves that Beardsley in Febury had
                                harboured & secreted a spy with dispatches from Sir Henry Clinton to the state of Vermont & on his
                                return to Sir Henry Clinton between the Eighth & Sixteenth of March & sd Beardsley said the dispaches
                                contained a free pardon for the whole state of Vermont & that the barer of the dispaches was one
                                Rose by name. Sd Beardsley said at a nother time he would tell me more respecting the matter
                                & said He had sent three hundred men to Long Island part of which were inlisted to serve in the Brittish Army
                                Sd Beardsley told me he received Brittish pay and showed me a sum of hard money which he said he had for his services
                                & that he kept up a line of Connection from New York to Canady & Beardsley further told me that
                                Willard & Parker went from his house to Long Island to git inteligence & that thier horses were left
                                in his Cair.
                            The Court after Considering the Evidence & the Circumstances are of opinion that the Prisoner is
                                Guilty and do sentence him to Suffer Death more than two thirds of the Court Agreing
                                therein.

                            
                                 Ebenr Gray President
                            
                        
                        
                    